DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “sample” in line 3; and “,” should be deleted from line 6.
In claim 2, it is not clear if the “marking” recited in line 2 is referring to the anti-rotation protection recited in line 6 of base claim 1; and “the area of its outer side,” should be changed to --an area of its outer side-- in lines 2-3.
In claim 3, it is unclear whether the limitations following the term “preferably” are part of the claimed invention; and --has-- should be added before “a” in line 5.
In claim 4, it is not clear if the “protrusion with a depression” recited in lines 4-5 is referring to the anti-rotation protection recited in line 6 of base claim 1; and “the area of the” should be changed to --an area of an-- in line 7.
In claim 5, “the area of the” should be changed to --an area of an-- in line 7.
In claim 6, the phrase “in particular” in lines 3 and 6-7 makes the claim unclear because it is not clear if the outer crucible is the component or the jacket recited in line 2; and “the outer” should be changed to --an outer-- in line 6.
In claim 9, “the area” should be changed to --an area-- in line 4.
In claim 10, --and-- should be added after “program,” in line 6 and after “sample;” in line 10; and “,” should be deleted from line 13.
In claim 12, it is not clear if the “protrusion with a depression” recited in line 4 is referring to the anti-rotation protection recited in line 6 of base claim 1; and “the area of the” should be changed to --an area of an-- in line 6.
In claim 15, “the area” should be changed to --an area-- in lines 3-4.
Claims 7, 8, 11, 13, and 14 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, the term “preferably” in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A measuring arrangement for a thermal analysis of a sample, comprising an anti-rotation protection for the crucible in order to provide a predetermined rotational position of the crucible with respect to the sensor when the crucible is arranged on the sensor (claim 1).
A method for the thermal analysis of a sample, comprising providing a measuring arrangement having an anti-rotation protection for the crucible in order to provide a predetermined rotational position of the crucible with respect to the sensor when the crucible is arranged on the sensor (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/9/21